          Case 3:21-cv-01376-ADC Document 1 Filed 08/17/21 Page 1 of 6


                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO



    CARLOS M. SUÁREZ DIAZ, BRENDA                       CIVIL NO.
  COLÓN LUGO AND THEIR COMMUNITY
   PROPERTY PARTNERSHIP; KARELIS
 SUÁREZ COLÓN, KARLA SUÁREZ COLÓN                       NOTICE OF REMOVAL OF
                                                        ACTION UNDER 28 U.S.C § 1331
                       Plaintiffs
                                                        (FEDERAL QUESTION)
                          v.
 MCS LIFE INSURANCE COMPANY, ICAHN
  AUTOMOTIVE GROUP LLC, PEP BOYS –
 MANNY, MOE & JACK OF PUERTO RICO,
                INC.
                      Defendants


                                    NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Pep Boys- Manny, Moe & Jack of Puerto Rico, Inc. (hereinafter, “Pep Boys”), through its

undersigned counsel and without submitting to its personal jurisdiction, nor waiving any defenses,

seeks this Honorable Court’s federal-question jurisdiction under 28 U.S.C. §§ 1331 and 1441(a),

and respectfully informs that it has removed this civil action, formerly known as the Guayama

Superior Court Case Number GM2021CV00290, to this District within the thirty-day deadline

provided under 28 U.S.C. § 1446(b)(1). And, although the complaint that spurs such action only

alleges contractual and tort damages under Puerto Rico law, it is, at its core, a claim for benefits

under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. 1001 et. seq.

that completely preempts the plaintiffs’ state-law claims.

       In support of this notice of removal, Pep Boys respectfully states its grounds for removal

in the following “short and plain statement”:
           Case 3:21-cv-01376-ADC Document 1 Filed 08/17/21 Page 2 of 6


    1. Carlos M. Suárez Diaz (“Mr. Suárez-Diaz”), his spouse Brenda Colón Lugo (“Mrs. Colón-

Lugo”), and their Community Property Partnership, along with Karelis Suárez Colón (“Karelis

Suárez”) and Karla Suárez Colón (“Karla Suárez”) (together, the “Plaintiffs”), filed suit on April

28, 2021, in the Puerto Rico Court of First Instance, Superior Court of Guayama, under the title

Carlos M. Suárez Diaz, Brenda Colón Lugo y la Sociedad Legal de Gananciales que ambos

componen, Karelis Suárez Colón, Karla Suárez Colón v. MCS Life Insurance Company, Icahn

Automotive Group LLC, Pep Boys-Manny, Moe & Jack of Puerto Rico, Inc., Civil Number

GM2021CV00290 (301) (the “Complaint”). See Exhibit I.

    2. Pep Boys was served with process on July 19, 2021, along with a copy of the Plaintiffs’

Complaint, so that this notice is well within the thirty days provided under 28 U.S.C. § 1446(b)(1).1

True and correct copies of “all process, pleadings, and orders” are attached as Exhibit II, in

accordance with 28 U.S.C. §§ 1446(a).2

    3. In their Complaint, the Plaintiffs claim that they have suffered damages of no less than

$600,000.00 and request $10,000.00 in attorney’s fees. They also allege, among others, that Pep

Boys breached its contractual obligation to provide and pay for the Plaintiffs’ health plan, and

terminated the Plaintiffs’ family-tier coverage, purportedly impacting dependent Karelis Suarez’s

ability to undergo a previously scheduled surgical procedure as a result of such termination. The

Plaintiffs allege that “the defendants” did not provide them with the option to continue coverage




1
  See Novak v. Bank of N.Y. Mellon Trust Co., NA., 783 F.3d 910, 912 (1st Cir. 2015) (“Congress thus
created two alternative points at which to fix the defendant’s deadline for removing: one 30 days following
receipt of the initial pleading, and the other 30 days following service of process at a time that the initial
pleading has been filed in state court.”)
2
  In addition, a motion requesting an extension of time to file certified translations of the some of the above
mentioned documents has been filed on this date, per Local Rule 5(g).

                                                      2
           Case 3:21-cv-01376-ADC Document 1 Filed 08/17/21 Page 3 of 6


under COBRA3, and that Pep Boys was negligent in assisting the Plaintiffs’ with their attempts to

reinstall coverage and breached its fiduciary duties. See Exhibit I, Complaint at ¶¶ 3, 9-12, 15-19.

    4. Section 502(e)(1) of ERISA grants federal courts jurisdiction over all civil actions brought

under title I of ERISA. Federal jurisdiction is exclusive with respect for all claims, “[e]xcept for

actions under subsections (a)(1)(B) of this section [where] [s]tate courts of competent jurisdiction

and district courts of the United States shall have concurrent jurisdiction.” 29 U.S.C. 1132(e)(1).

Thus, section 502(e)(1) of ERISA gives concurrent subject matter jurisdiction to state and federal

courts to claims under ERISA to: (i) recover benefits under the terms of an ERISA plan; (ii) enforce

or protect rights under the terms of an ERISA plan or; (iii) clarify future rights under the terms of

an ERISA plan. See 29 U.S.C. §§ 1132(a)(1)(b), (e). Nevertheless, unless otherwise expressly

provided by an Act of Congress, any civil action brought in a state court over which the district

courts of the United States have original jurisdiction, may be removed by defendant to a district

court of the United States. 28 U.S.C. § 1441(a). Therefore, although concurrent jurisdiction under

ERISA section 502(e) gives the plaintiff the initial choice of forum, said choice is subject to a

defendant’s right to remove the action to federal court. See 28 U.S.C. § 1441.

    5. Now, generally, under the well-pleaded complaint rule4, a cause of action arises under

federal law, giving rise to federal jurisdiction, only if a plaintiffs properly pleaded complaint

presents a federal question. Metropolitan Life Insurance Co. v. Taylor, 481 U.S. 58, 63 (1987).

Therefore, a defendant may not remove an action alleging only state-law claims, even if section

514 of ERISA preempts the state law claim. Under the complete preemption doctrine, however, a



3
  Although the complaint does not expressly request remedy under the federal Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), 29 U.S.C § 1161, et. seq., the Plaintiffs’ include this
specific allegation on ¶ 12 of the Complaint. See Exhibit I.
4
  The “well-pleaded complaint rule” is the basic principle marking the boundaries of the federal question
jurisdiction of the federal district courts. See Franchise Tax Board of Cal. v. Construction Laborers
Vacation Trust for Southern Cal., 463 U.S. 1, 9-12 (1983).

                                                   3
          Case 3:21-cv-01376-ADC Document 1 Filed 08/17/21 Page 4 of 6


defendant may remove from state court a complaint pleading only state law claims if the complaint

is completely preempted by ERISA. Id. at 63-67.

   6. The United States Supreme Court has previously applied the complete preemption doctrine

in a context similar to this one. In Metropolitan Life., a plan participant filed suit in a state court

claiming that the defendants’ failure to pay the participant disability benefits violated state law.

There, the Court held that the plaintiff’s (common law) contract and tort claims were preempted

under ERISA §514(a) and were not saved under the saving clause. The Court further characterized

the suit as one to recover benefits under ERISA §502(a)(1)(B). Id. at 62-63. (See also Aetna Health

Inc. v. Davila, 542 U.S. 200, 211-212 (2004), where the Court found that the plaintiffs could have

brought their claims under ERISA §502(a)(1)(B) because they “complain[ed] only about denials

of coverage promised under the terms of ERISA-regulated employee benefit plans” and could have

relied on ERISA for its remedies.)

   7. Therefore, although the Plaintiffs claims are based solely on state-law claims and do not

expressly request a remedy under ERISA (or COBRA) in their Complaint, the allegations included

make evident that, in reality, the Plaintiffs seek to enforce alleged rights under the terms of an

ERISA-covered plan (i.e., the “contract” allegedly breached by Pep Boys), as well as recover

benefits purportedly lost when coverage from an ERISA-covered group health plan was

terminated.

   8. Also, the Plaintiffs, as alleged “participants” and “beneficiaries” of an employee welfare

plan, could have brought their action to this Court directly as an ERISA §502(a)(1)(B) claim, for

which the law provides specific remedies and excludes certain compensatory damages, including

damages for pain and suffering. And, as the Supreme Court has previously stated, “[t]he policy

choices reflected in the inclusion of certain remedies and the exclusion of others under the federal

scheme would be completely undermined if ERISA-plan participants and beneficiaries were free

                                                  4
           Case 3:21-cv-01376-ADC Document 1 Filed 08/17/21 Page 5 of 6


to obtain remedies under state law that Congress rejected in ERISA.” Metropolitan Life, 48 U.S.

at 64–65. Therefore, the Plaintiffs’ state actions requesting damages are completely displaced by

ERISA’s civil enforcement provision, “which provides an exclusive federal cause of action for

resolution of such disputes”, Id. at 62-63, making this action subject to removal by Pep Boys

pursuant to 28 U.S.C. § 1441 as “arising under” the laws of the United States. See 29 U.S.C.

1132(a).

   9. Alternatively, Plaintiffs’ claims are claims for equitable relief within the scope of section

502(a)(3) of ERISA, disguised as state-law claims. And, per section 502(e) of ERISA, such claims

are within the exclusive jurisdiction of this Court pursuant. 29 U.S.C. 1132(e)(1). Therefore,

provided that, in such a scenario, a local court cannot hear Plaintiff’s claim, this Court must

exercise the jurisdiction that has been conferred under section 502(e).

       In light of the foregoing, Pep Boys is entitled to remove this action to the United States

District Court for the District of Puerto Rico, pursuant to 28 U.S.C. §§ 1331, 1441(a) and 1446,

and this Honorable Court now has jurisdiction to issue all necessary orders and processes to

remove the same from the Puerto Rico Court of First Instance to the United States District Court

for the District of Puerto Rico.

                                            NOTICE

   Pursuant to 28 U.S.C. § 1446(d), Pep Boys will notify the Plaintiffs of this Notice of Removal

by filing a Notice of Filing of Notice of Removal with the Superior Court of Guayama. A copy of

the Notice of Filing, which will be filed with the Superior Court of Guayama, is also attached

hereto as Exhibit III.

   WHEREFORE, pursuant to 28 U.S.C. §§ 1441 and 1446, Pep Boys hereby gives Notice of

Removal of the above captioned case to this Honorable Court and requests that the cause of action




                                                 5
            Case 3:21-cv-01376-ADC Document 1 Filed 08/17/21 Page 6 of 6


filed before the Puerto Rico Court of First Instance, Superior Court of Guayama, Civil Number

GM2021CV00290, proceed before this Court as an action properly removed.

       In San Juan, Puerto Rico on August 17, 2021.

                                                            ÉCIJA SBGB LLC
                                                            Attorneys for Pep Boys
                                                            P.O. Box 363068
                                                            San Juan, PR 00936-3068
                                                            Tel. (787) 300 – 3200
                                                            Fax: (787) 300 – 3208

                                                            s/Antonio L. García
                                                            Antonio L. García
                                                            USDC-PR No. 219106
                                                            agarcia@sbgblaw.com

                                                            s/Rosángela Torres Torres
                                                            Rosángela Torres Torres
                                                            USDC-PR No. 306308
                                                            rtorres@sbgblaw.com



                                 CERTIFICATE OF SERVICE
   WE HEREBY CERTIFY that a copy of this Notice of Removal was sent via email and certified

mail   to     Plaintiffs’   attorney   of   record   in   the    state   court   proceedings     at

erasmorodriguez10@live.com and dlbazan79@gmail.com, and P.O. Box 1468, Guayama, PR

00785 and P.O. Box 891, Guayama, PR 00785, respectively, and by filing it with the clerk of the

Guayama court through its electronic filing system, which constitutes proper service to all parties

under Puerto Rico law.

                                                            s/Antonio L. García
                                                            Antonio L. García
                                                            USDC-PR No. 219106
                                                            agarcia@sbgblaw.com
                                                            s/Rosángela Torres Torres
                                                            Rosángela Torres Torres
                                                            USDC-PR No. 306308
                                                            rtorres@sbgblaw.com

                                                6
